PER CURIAM.
The judgment entered by the trial court on post-trial motion for Port Largo Club, Inc. notwithstanding the verdict against it is reversed both because Port Largo entered into a binding stipulation of its liability on the contract in question, Fla.R.Jud. Admin. 2.060(g); Lotspeich Co. v. Neogard Corp., 416 So.2d 1163 (Fla. 3d DCA 1982), and because the evidence fully supports that jury finding. After remand, judgment shall be entered in favor of the appellant, Resort Marketing Associates, Inc. and against Port Largo in accordance with the jury verdict.
There was no error, however, in the proceedings as against the co-defendant Netter. The judgment entered on the jury verdict for him is therefore affirmed.
Affirmed in part, reversed in part.